Citation Nr: 1728876	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-00 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a spine disorder.

4.  Entitlement to service connection for malignant melanoma.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from March 1976 to October 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2010 and March 2014 decisions of the St. Petersburg, Florida, Regional Office (RO). On his December 2012 VA Form 9, the Veteran requested a Travel Board hearing. In August 2016, the Veteran requested that his hearing be cancelled and not be rescheduled. The Board proceeds to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2016). 

The issues of service connection for a spine disorder and for malignant melanoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right knee DJD with subchondral lucency of the lateral femoral condyle originated in service.

2.  Left knee chondromalacia and DJD originated in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee DJD with subchondral lucency of the lateral femoral condyle have been met. 38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a) (2016).

2.  The criteria for service connection for right knee chondromalacia and DJD have been met. 38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. Only such conditions as are recorded in the examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304. 

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The provisions of 38 C.F.R. § 3.304(b) clarify that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports" and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Cotant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry. The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable (obvious or manifest) evidence that the veteran's disability was both preexisting and not aggravated (ie. increased in severity beyond its natural progression) by service. If this burden is met, then the veteran is not entitled to service connection benefits. However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The report of the Veteran's February 1976 physical examination for service entrance states that the Veteran's lower extremities were normal. The examiner indicated only that the Veteran had "identifying body marks, scars, tattoos" on his right knee. No right or left knee abnormalities were diagnosed or otherwise identified. Therefore, the presumption of soundness as to the right and left knee attaches. 38 U.S.C.A. § 1111; 38 C.F.R. § 304(b).  

Clear and unmistakable evidence (obvious and manifest) has not been obtained that the Veteran's right and left knee disorders both preexisted and were not aggravated by service. On his February 1976 report of medical history, the Veteran indicated that he had swollen or painful joints, wrote that he had bone and cartilage fragments removed from his knee, and the examiner wrote that he had swollen and painful knees and had had knee surgery in 1975. The examiner did not indicate on which knee the Veteran had had surgery.

An April 1976 service treatment record (STR) states that the Veteran had a history of right knee surgery 18 months prior. An April 1976 STR states that the Veteran injured his right knee at that time while playing volleyball. April and May 1976 STRs indicate ongoing knee treatment and complaints. In June 1976, the Veteran underwent right knee arthroscopy, arthrotomy, removal of loose bodies, and shaving of the femoral condyle. Given that the Veteran's physical examination for service entrance indicates no knee disorder and given that he had to undergo surgery while in service, there is no clear and unmistakable evidence that the right knee disorder both preexisted and was not aggravated by service. Additionally, there is no indication in the record of any left knee disorder prior to his in-service complaints beginning in April 1977. Therefore, the Board concludes that the presumption of soundness has not been rebutted as to either the left or the right knee. Wagner, 307 F.3d at 1096.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as a chronic disease, arthritis will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

STRs indicate that the Veteran injured his right knee in April 1976 while playing volleyball in service. In April and May 1976, he was treated regularly for complaints of knee pain, locking, and swelling. In June 1976, he underwent right knee surgery. The surgical report stated that an X-ray studied showed that he had osteochondritis dissecans of the lateral femoral condyle and a possible loose body. He had arthroscopy, arthrotomy, removal of one small and one very large loose body, and shaving of his femoral condyle. 

In April 1977, the Veteran was treated for left knee complaints. He had swelling, pain, and distension, and his knee was tense and hot. Fluid was removed from his knee.

June 1977 STRs note knee popping, tenderness, and note persistent knee problems. An October 1977 STR states that the Veteran had complaints of a sore knee.

In April 1979, the Veteran again experienced trauma to his right knee while playing volleyball and had pain. In October 1979, the Veteran was again treated for left knee complaints. He had pain, weakness, and swelling but denied any trauma. He was diagnosed with internal derangement. 

An April 1992 VA right knee X-ray study report stated that the Veteran had "some subchondral lucency in the region of the lateral femoral condyle consistent with old osteochondritis dissecans" and degenerative arthritis.

An October 2003 VA X-ray study indicated degenerative changes of the left knee. A March 2006 VA magnetic imaging resonance (MRI) study indicated that the Veteran had chondromalacia.

A December 2009 VA examination report stated a right knee diagnosis of degenerative joint disease (DJD) and a left knee diagnosis of chondromalacia. The examiner incorrectly stated that the Veteran's physical examination for service entrance "indicated history of left knee surgery 1975 on entrance examination." The examiner recorded the Veteran's reported history of right knee disorder and noted his in-service surgery. The examiner provided an opinion only as to whether the Veteran's right and left knee disorders were aggravated by service. As the Veteran's disorders did not preexist service and the examiner failed to provide an opinion as to whether the Veteran's knee disorders were caused by service, the opinion is inadequate and is of no probative value.

In a February 2014 statement, the Veteran wrote that he has had bilateral knee problems since service. He stated that he was treated for knee complaints in the early 1980s and had another loose body removed from his right knee in the early 1990s. He indicated that he had to cut back on walking and jogging beginning the 1990s due to right and left knee pain.

In October 2016, the Veteran obtained an independent medical opinion as to the left knee. The examiner thoroughly reviewed the Veteran's file and history. The examiner opined that it is at least as likely as not that the Veteran's in-service left knee injury in April 1977 caused his chondromalacia and DJD. 

In an October 2016 statement, the Veteran wrote that, since his in-service right knee surgery, he has continued to have pain and some swelling following active use of his knee. He noticed another loose body in his knee around 1987 but did not seek treatment until 1992, at when time it was removed. He also reported left knee pain and swelling since his April 1977 in-service injury. He sought treatment for the knee in 1985 and was directed to follow-up with a specialist but did not do so until 2006 when the knee worsened.

The Veteran has presented a credible history of right and left knee disorders since service. Additionally, he is competent to report that his right and left knee symptoms began in service and have continued to the present. Service treatment records indicate complaints of and treatment for both right and left knee injuries. VA treatment records and the Veteran's statements indicate symptoms and treatment since that time. The April 1992 VA right knee X-ray study report indicated that the Veteran had subchondral lucency of the lateral femoral condyle due to old osteochondritis dissecans and DJD. His June 1976 in-service right knee surgery included shaving of the femoral condyle due to osteochondritis dissecans. The October 2016 private medical opinion states that the Veteran's in-service left knee injury caused his current chondromalacia and DJD.

The evidence is at least in equipoise as to whether the Veteran's current left and right knee disorders were incurred in service. In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal. The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call." Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's left and right knee disorders, service connection is warranted and the claim is granted.


ORDER

Service connection for right knee DJD with subchondral lucency of the lateral femoral condyle is granted.

Service connection for left knee chondromalacia and DJD is granted.


REMAND

In June 2014, the Veteran submitted a notice of disagreement (NOD) with the denial of his claims for service connection for a spine disorder and for malignant melanoma. A statement of the case (SOC) addressing the Veteran's June 2014 NOD has not been issued to him. The United States Court of Appeals for Veterans' Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The case is REMANDED for the following action:

Issue an SOC to the Veteran and his attorney which addresses the issues of service connection for a spine disorder and for malignant melanoma. The Veteran should be given the appropriate opportunity to respond to the SOC.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


